Title: General Orders, 12 April 1782
From: Washington, George
To: 


                        

                            Head Quarters Newburgh Fryday April 12. 82
                        
                        The first Massachusetts Brigade will be inspected and mustered on Monday next—The first regiment at 9
                            OClock—the 4th regiment 11 oClock and the 7th at One oClock, The necessary blank returns and Muster Rolls will be
                            previously delivered them by the Inspector General—All guards and parties from that Brigade within a days march of Camp
                            are to be relieved by the 2d Brigade, and no man to be absent from the Inspection that can possibly attend.
                        The general Court Martial whereof Major General How is President will assemble at West Point Tomorrow.
                        A list of all the Officers of the different Regiments and Corps digested in regimental order to be sent to
                            the Adjutant Generals office as soon as possible.
                    